HAPTOH, J.
These cases have been before this court for some time, 0awaiting the ultimate determination of the Supreme Court of the United States upon the construction of the 2nd section of the act of Congress of July 4, 1836. That decision is supposed to have been finally made in the case of Bissell v. Penrose, and upon that opinion these cases turn.
A very brief statement of facts will be sufficient to show the point upon which these cases turn. In 1799, Chouteau presented a petition to Delassus, for 30,000 arpents “60 miles below [above] the Osage, on the south side of the Missouri river” — in which quantity should he comprised the river a La Mine, and also the salt springs, which he designed to work at a time when he could do so in safety. This petition was granted, and Chouteau was directed to have it surveyed when convenient to his interests. This claim was duly filed with the recorder, and was before the hoard of commissioners in 1811, and was finally recommended for confirmation by the last board, and consequently confirmed by the act of July 4,1836. There was no survey of the claim until 1887. The defendants held under Hew Madrid locations.
It is obvious that if Chouteau’s claim be of such a nature as operated to reserve a specific tract of land by virtue of the act of Congress of 1811, the Hew Madried locations upon it cannot avail the defendants. In the case of Bissell v. Penrose, it is clearly intimated that the claims reserved by the act of 1811, were such as had a fixed locality or could be reduced to a certainty by a survey. Surveys were deemed necessary in two classes of concessions. “1. A grant or order of survey for a given number of arpents, conferring upon the grantee the right to locate it upon any part of the royal domain, at his election. 2. A grant designating some national object only, such as the head or sources of a river, as a place where the tract should be located.” The concession to Chouteau was of the latter description; it was tobeloeated at the mouth of the La Mine, so as to embrace certain salt springs, and the river. But the concession cannot, on the most favorable construction, he regarded as designating a specific tract of land. A surveyor could lay it off in a hundred different shapes, so as to answer every call in the grant. This being the condition of the claim at the time the Hew Madrid locations were made, the latter cannot he regarded as conflicting with any reservation under the act of 1811. We *312understand the case of Bissell v. Penrose, and Massey v. Corre, as determining these cases in favor of the New Madrid locatois. The judgments of the Circuit Court are therefore affirmed.